Citation Nr: 0941808	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran had qualifying Philippine service from December 
1945 to December 1948.  He died in 1987.  The Appellant is 
the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Appellant has been receiving VA dependency and indemnity 
compensation since December 1987. 

In a statement in December 2007, a private physician stated 
that the Appellant needed a caregiver because of her present 
health condition.

In May 2008, the Appellant asked to be represented by the 
American Legion, but there is no record of an executed power 
of attorney.

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1. Ask the Appellant if she still wants 
the American Legion or any other person 
or service organization to represent 
her.  If necessary, send her the 
appropriate information as to how to 
appoint a representative. 

2. Afford the Appellant a VA 
examination for aid and attendance or 
for housebound.  The claims folder must 
be made available to the examiner for 
review.

3. After the requested development has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the Appellant and her 
representative, if one is selected, a 
supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



